Fairchild, C. J.
In this action for damages begun by respondent against Joseph R. Wick and his insurer, the Great American Indemnity Company was originally made a party defendant, but the action against it was dismissed by stipulation. Then the case against appellants was argued and submitted with the case of Callan v. Wick, ante, p. 68, 68 N. W. (2d) 438. It was decided and is ruled by the decision in that case.
By the Court. — Judgment reversed, cause remanded with directions to set aside the judgment and dismiss the complaint.